DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.

This action is responsive to the original application filed on 11/9/2017 and the claims and RCE filed on 11/3/2021.  Currently, claims 1-20 are pending.  

Reasons for Allowance

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claims 1, 8, and 17

Constructing a survival curve to estimate a probability that recipients will not open the electronic message based on a mixture model modified survivor function and computing a percent chance that the a recipient will open the message based on this survival function, all taught in the context remaining elements of the independent claims when considered as a whole is not taught by the prior art.

The closest prior art of record Mair (“Session Clustering Using Mixtures of Proportional Hazards Models”) discloses using a survival curve and hazard functions to create models based on dwell times, but fails to disclose constructing a survival curve for the plurality of potential recipients that estimates a probability that the plurality of potential recipients will not open the electronic message by a specified time and generating, based on the survival curve and the estimated times, a list of a subset of the plurality of potential recipients that meet a condition for a time sensitive electronic message as claimed.  

Accordingly, the 35 USC § 102(a)(1) rejection of claims 1-2 and the 35 USC § 103 rejection of claims 3-20 has been withdrawn.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah al Kawsar can be reached on 517-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127                                                                                                                                                                                                        
   /ABDULLAH AL KAWSAR/   Supervisory Patent Examiner, Art Unit 2127